TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 17, 2022



                                       NO. 03-20-00102-CR


                                 Patrick Leonard Martin, Appellant

                                                 v.

                                    The State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
               BEFORE JUSTICES BAKER, TRIANA, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction and acquittal. Therefore, the Court affirms the trial court’s

judgments of conviction and acquittal. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.